DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 2019/0215651) discloses an information processing apparatus operable to perform communication in accordance with a predetermined communication standard, receives wirelessly and 

Yang et al (US 2017/0286028) discloses an information processing apparatus comprises: a communication unit which performs short-range wireless communication with an external apparatus configured to provide a predetermined function; a first determination unit which determines, based on information obtained from the external apparatus by the communication unit, whether to perform authentication processing in order to utilize the predetermined function of the external apparatus; and an authentication unit which performs the authentication processing if the first determination unit determines to perform the authentication processing.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/ANDREW H LAM/               Primary Examiner, Art Unit 2675